Exhibit 10.34

 



PROMISSORY NOTE COMBINATION #5 AGREEMENT

 

 

This Promissory Note Combination #5 Agreement, hereinafter referred to as “Note
Combination #5”, entered into effective the 2nd day of September, 2012
hereinafter referred to as the “Effective Date”, by and among Intellinetics,
Inc, hereinafter called “Maker” and Alpharion Capital Partners, hereinafter
called “Lender”.

 

Alpharion Note #13:

WHEREAS, Maker and Lender have entered into a Promissory Note and Subscription
Agreement dated January 31, 2012 “January 31, 2012 Issuance Date” for the amount
of THIRTY FIVE THOUSAND AND NO/100 DOLLARS ($35,000), hereinafter referred to as
“Alpharion Note #13”. Said Alpharion Note #13 was originally due one hundred and
eighty days from the January 31, 2012 Issuance Date.

 

WHEREAS, Maker and Lender have entered into a Promissory Note Extension
Agreement dated July 28, 2012 extending the Alpharion Note #13 to a due date
that is two hundred and twenty five days from the January 31, 2012 Issuance
Date. All other provisions of Alpharion Note #13 were unchanged.

 

Alpharion Note #16:

WHEREAS, Maker and Lender have entered into a Promissory Note and Subscription
Agreement dated February 15, 2012 “February 15, 2012 Issuance Date” for the
amount of FIFTEEN THOUSAND AND NO/100 DOLLARS ($15,000), hereinafter referred to
as “Alpharion Note #16”. Said Alpharion Note #16 was originally due one hundred
and eighty days from the February 15, 2012 Issuance Date.

 

WHEREAS, Maker and Lender have entered into a Promissory Note Extension
Agreement dated August 12, 2012 extending the Alpharion Note #16 to a due date
that is two hundred and twenty five days from the February 15, 2012 Issuance
Date. All other provisions of Alpharion Note #16 were unchanged.

 

Alpharion Note Combination #5:

WHEREAS, Maker and Lender desire to enter into this Note Combination #5 in order
to combine Alpharion Note #13 and Alpharion Note #16 for a total of $50,000 and
extend the due date until November 16, 2012.

 

NOW, THEREFORE, it is duly agreed by both Maker and Lender to combine Alpharion
Note #13 and Alpharion Note #16 for a total of $50,000 (hereinafter collectively
referred to as the “Alpharion $50,000 Note”), and extend the due date of such
Alpharion $50,000 Note to a due date of November 16, 2012.

  

 

 



All other provisions of Alpharion Note #13 and Alpharion Note #16 (if
applicable) shall prevail unless otherwise written.

 

IN WITNESS WHEREOF, the undersigned Maker and Lender have duly executed this
Note Combination #5 as of the Effective Date.

 

 

  INTELLINETICS, INC.               By: s/William J. Santiago          
ALPHARION CAPITAL PARTNERS, INC.               By: s/Rick Hughes

 

2

